       Entered on Docket November 14, 2018

                                                                 Submitted But not Entered.
   1
                                                                 _____________________
   2                                                             Christopher M. Alston
                                                                 U.S. Bankruptcy Judge
   3                                                             (Dated as of Entered on Docket date above)

   4
 ORDER   NOT ENTERED: Trustee has not adequately explained the basis for the requested relief. Trustee
 shall note the matter for hearing.
   5

   6

   7
_________________________________________________________________
   8

   9

  10
                                      UNITED STATES BANKRUPTCY COURT
  11                              FOR THE WESTERN DISTRICT OF WASHINGTON
                                                 AT SEATTLE
  12
         IN RE:                                   )          Chapter 7
  13
                                                  )          Case No. 18-12299
  14     JASON L. WOEHLER                         )
                                                  )
  15                                              )          EX PARTE ORDER TO RETAIN
                                Debtors           )          REAL ESTATE AGENTS/CONSULTANT
  16
                           THIS MATTER having come on pursuant to the Trustee’s Application to Retain Real
  17
         Estate Agent, no notice or hearing being required, it is hereby
  18

  19                       ORDERED that the Trustee, Nancy L. James, is authorized to retain Rik Jones of

  20     ReMax Northwest as her real estate agent/consultant. As real estate agent, Mr. Jones shall be paid a

  21     commission of 6% of gross sales on the sale of real property through the NW Multiple Listing Service.
  22
         In the event the real property is sold other than through the NW Multiple Listing Service, Mr. Jones may
  23
         be paid as a consultant at the rate of $175.00 per hour. Payment of any commissions shall be subject to
  24
         further order of this Court. The Trustee is authorized to pay fees for consulting services up to $500.00
  25
         //
  26
         //
  27

  28
         //


         Order To Retain Real Estate Agent
                                                                                                Nancy L. James, Trustee
                                                                                                 15008 – 63rd Drive SE
                                                                                                Snohomish, WA 98296
                                                                                                        (425) 485-5541
 Case 18-12299-CMA                Doc 96     Filed 11/14/18     Ent. 11/14/18 14:49:32           Pg. 1 of 2
                                                          Submitted But not Entered.
 1   without further order of this Court.
 2                                            ///END OF ORDER///
     Presented by:
 3

 4     /s/ Nancy L. James
     __________________________________
 5   Nancy L. James, Trustee
     15008 – 63rd Drive SE
 6   Snohomish, WA 98296
     (425) 485-5541
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Order To Retain Real Estate Agent
                                                                                   Nancy L. James, Trustee
                                                                                    15008 – 63rd Drive SE
                                                                                   Snohomish, WA 98296
                                                                                           (425) 485-5541
Case 18-12299-CMA             Doc 96     Filed 11/14/18   Ent. 11/14/18 14:49:32   Pg. 2 of 2
